Citation Nr: 1432059	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  10-09 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to June 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In August 2013, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge via videoconferencing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding records of VA and private treatment for the Veteran's claimed psychiatric disorder. All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available. Ensure the Veteran is provided the necessary authorization and release forms (VA Form 21-4142) to allow VA to obtain all confidential private treatment records. Specifically, seek to procure all outstanding private treatment records, to include any from the University of Texas Harris County Psychiatric Center (dating from approximately 1994 through 1995) and the Greenwell Springs Hospital (dating from approximately December 1998), and the VA treatment records, to include records from the Houston VA Medical Center, dating from the 1980s through the present day.

2. Schedule the Veteran for a VA psychiatric examination to determine the current nature and etiology of his claimed psychiatric disorder. The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file. 

In reviewing the claims file, the VA examiner should note the service treatment records dating from February 1972 through May 1972 indicating treatment for longstanding drug usage; the April 1972 service discharge examination report, indicating a lack of psychiatric abnormalities; the post-service VA and private treatment records; the August 2013 letter from a VA medical provider, opining that there was a nexus between a current bipolar disorder and service; and the Veteran's lay statements. 

After an examination, an interview with the Veteran, and a review of the claims file, the VA examiner should opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed psychiatric disorder is related to service or any incident of service.

An explanation must be provided for any opinion or conclusion expressed. If the VA examiner is unable to provide the requested opinion with what is considered to be a generally accepted degree of medical certainty, i.e., without resorting to speculation, the reasons should be so stated. The VA examiner should in such case explain why it would be speculative to respond.

3. After completing the above, perform any other development arising from any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).



